Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “the silicon fin includes a first type dopant, the silicon germanium fin includes a second type dopant, the second type dopant is opposite the first type dopant, and wherein the etching process provides a width difference between the first width of the silicon fin and the second width of the silicon germanium fin that is about 0.5 nm to about 3 nm and a width ratio of the first width of the silicon fin to the second width of the silicon germanium fin that is about 1.1 to about 1.3.”
Bao et al. (PG Pub. No. US 2018/0315663 A1) teaches a silicon fin (¶ 0021: 5b) having a first width (fig. 2: 5b comprises a first width) and a silicon germanium fin (¶0022: 5a) having a second width (fig. 2: 5a comprises a second width), a gate stack (¶¶ 0057-0058: stack comprising at least elements 45 and 65) extending across a channel region of the silicon fin and a channel region of the silicon germanium fin (fig. 8: 45/65 formed over 1 and extending across channel portions of 5b and 5a), a first source/drain structure (¶ 0063: 80) over the silicon fin (fig. 9: 80 formed over portions of 5b exposed from 65), the first source/drain structure including a second type dopant (¶ 0064: 80 comprises n-type dopant), and a second source/drain structure (¶ 0063: 70) over source/drain regions of the silicon germanium fin (fig. 9: 70 formed over portions of 5a exposed from 65), the second source/drain structure including the first type dopant (¶ 0064: 70 comprises p-type dopant).
Niimi teaches a first conductivity-type finFET (¶ 0012: n-channel finFET 106) comprising a first fin (¶ 0013:120, corresponding to 5b of Bao) including a first conductivity-type dopant (¶ 0033:120 comprises p-type dopant 162), and a second conductivity-type finFET (¶ 0012: p-channel finFET 110) comprising a second fin (¶ 0014:134, corresponding to 5a of Bao) including a second conductivity-type dopant (¶ 0032: 134 comprises n-type dopant 158).

However, none of the cited references, alone or in combination, disclose providing a silicon fin with a first type dopant and a silicon germanium fin with a second type dopant, the silicon fin and silicon germanium fin including a width difference and a width ratio as recited in Independent Claim 1. Baumgartner discloses having width differences greater than 4 nm, not less than 4 nm, such as about 0.5 nm to about 3 nm as recited in amended Independent Claim 1. Baumgartner also provides that the fin width difference is at least 4 nm in Claim 28. Nowhere does Baumgartner disclose having fin width differences less than 4 nm, and the other cited references do not cure Baumgartner's deficiencies in this regard. Further, none of the cited references disclose a width ratio between silicon fins and silicon germanium fins, such that one of ordinary skill in the art would be lead to routine experimentation for optimizing a width ratio, in addition to a width difference, between a width of a silicon fin and a width of a silicon germanium fin as claimed. The cited references, alone or in combination, thus fail to disclose "a width difference between a first width of the silicon fin and a second width of the silicon germanium fin is about 0.5 nm to about 3 nm and a width ratio of the first width of the silicon fin to the second width of the silicon germanium fin is about 1.1 to about 1.3," as recited in amended Independent Claim 1. 
In light of these limitations in the claims (see Applicant’s fig. 2 & ¶ 0032), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 11 and 16 contain limitations analogous to the allowable subject matter above, and are allowed for the same reasons.
Claims 2-9 depend on claim 1, claims 10 and 12-15 depend on claim 11, and claims 17-20 depend on claim 16, and are allowed for implicitly including the allowable subject matter of the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.